Case 1:20-cv-03219-JRS-TAB Document 1 Filed 12/16/20 Page 1 of 5 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

DAVID JEANNETTE,                          )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       ) CAUSE NO.: 1:20-cv-3219
                                          )
J.C. PENNEY COMPANY, INC.,                )
                                          )
       Defendant.                         )


                    COMPLAINT AND DEMAND FOR JURY TRIAL

                               I. NATURE OF THE CASE

       1.     Plaintiff, David Jeannette ("Jeannette"), by counsel, against Defendant, J.C.

Penney Company, Inc. ("Defendant"), for violating the Age Discrimination in

Employment Act ("ADEA"), as amended, 29 U.S.C. § 621 et seq.

                                       II. PARTIES

       2.     Jeannette is a resident of Indiana, who at all times relevant to this action,

resided within the geographical boundaries of the Southern District of Indiana.

       3.     Defendant maintains offices and routinely conducts business within the

geographical boundaries of the Southern District of Indiana.

                           III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. § 1331; 28 U.S.C. § 1343; and 29 U.S.C. § 626.

       5.     Defendant is an "employer" as that term is defined by 29 U.S.C. § 630(b).



                                             1
Case 1:20-cv-03219-JRS-TAB Document 1 Filed 12/16/20 Page 2 of 5 PageID #: 2




       6.     Jeannette was an "employee" as that term is defined by 29 U.S.C § 630(f).

       7.     Jeannette satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission against Defendant alleging discrimination based on his age.

Jeannette received the required Notice of Suit Rights and timely files this action.

       8      A substantial part of the events, transactions, and occurrences relevant to

this case arose within the geographical environs of the Southern District of Indiana;

thus, venue is proper in this Court.

                            IV. FACTUAL ALLEGATIONS

       9.     Jeannette, who was born in 1952, began working for Defendant on around

July 2017.

       10.    After initial training, Jeannette was assigned to work at the 8752 N.

Michigan Road location in Indianapolis, as the store's General Manager. Jeannette

reported to Dionne Morgan, District Manager.

       11.    At all relevant times, Jeannette met or exceeded Defendant's legitimate

performance expectations.

       12.    In or around August 2019, Jeannette was informed by Eileen Wilson,

District Human Resources for Defendant, "you are just next on the list [for

termination]". This list was created by the Defendant’s Regional office. Jeannette was

told that this decision was because his performance compared to his age was not good

enough.




                                             2
Case 1:20-cv-03219-JRS-TAB Document 1 Filed 12/16/20 Page 3 of 5 PageID #: 3




       13.     Thereafter, in or about September 2019, Jeannette was placed on a

performance improvement plan, whose performance expectations were unattainable

and merely a construct to justify terminating Jeannette’s employment.

       14.     Nevertheless, Jeannette met or exceeded most of the expectations laid out

for him and outperformed similarly situated, younger General Managers.

       15.     Defendant terminated Jeannette's employment on or around December 6,

2019, based on alleged performance issues. Jeannette was 67 at the time of his

termination.

       16.     The reasons given to Jeannette for his termination is pretext for Age

Discrimination, in violation of the ADEA. Jeannette has been damaged by Defendant’s

actions.

                                 V. CAUSES OF ACTION

       17.     Jeannette hereby incorporates by reference paragraphs one (1) through

sixteen (16) of his Complaint as if the same were set forth at the length herein.

       18.     Jeannette’s employment was terminated because of his age.

       19.     Defendant's actions were intentional, willful, and in reckless disregard of

Jeannette's rights as protected by the ADEA.

       20.     Jeannette has suffered damages as a result of Defendant's actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, David Jeannette, by counsel, respectfully requests that

this Court find for Plaintiff and:




                                             3
Case 1:20-cv-03219-JRS-TAB Document 1 Filed 12/16/20 Page 4 of 5 PageID #: 4




       1.     Permanently enjoin Defendant from engaging in any employment policy

or practice that discriminates against any employee on the basis of his/her age;

       2.     Reinstate Plaintiff to the position, salary, and seniority level he would

have enjoyed but for Defendant's unlawful employment actions, or award him front

pay in lieu thereof;

       3.     Order that Plaintiff be awarded any back pay he would have earned,

including fringe benefits with related money benefits and interests thereon, absent

Defendant's unlawful acts;

       5.     Award Plaintiff liquidated damages for Defendant's violations of the

ADEA;

       6.     Award the Plaintiff his attorney fees, litigation expenses, and costs

incurred as a result of this action;

       7.     Award Plaintiff pre- and post judgement interest on all sums recoverable;

and

       8.     Grant such other relief as may be just and proper.



                                       Respectfully Submitted,

                                       BIESECKER DUTKANYCH & MACER, LLC

                                       By: /s/ Ryan Sullivan______________________
                                       Ryan Sullivan
                                       Andrew Dutkanych III
                                       144 North Delaware Street
                                       Indianapolis, Indiana 46204
                                       Telephone: (317) 991-4765
                                       Facsimile:    (812) 424-1005

                                                4
Case 1:20-cv-03219-JRS-TAB Document 1 Filed 12/16/20 Page 5 of 5 PageID #: 5




                                  Email:         RSullivan@bdlegal.com
                                                 Ad@bdlegal.com
                                  Attorneys for Plaintiff, David Jeannette

                             DEMAND FOR JURY TRIAL

      Plaintiff, David Jeannette, by counsel, requests a trial by jury on all issues

deemed so triable.

                                  Respectfully Submitted,

                                  BIESECKER DUTKANYCH & MACER, LLC

                                  By: /s/ Ryan Sullivan__________________
                                  Ryan Sullivan
                                  Andrew Dutkanych III
                                  144 North Delaware Street
                                  Indianapolis, Indiana 46204
                                  Telephone: (317) 991-4765
                                  Facsimile:     (812) 424-1005
                                  Email:         RSullivan@bdlegal.com
                                                 Ad@bdlegal.com
                                  Attorneys for Plaintiff, David Jeannette




                                             5
